      Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 1 of 20 PageID #: 736



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION
                                                                 MDL NO. 2327
______________________________________________________________________________
This Document Relates to:

 ROSEMARY CADDY,                                §
                                                §
          Plaintiff,                            §
                                                §
 v.                                             §
                                                § CIVIL ACTION NO. 2:14-cv-10162
 COLOPLAST CORP.,                               §
                                                §
          Defendant.                            §
                                                §
                                                §
______________________________________________________________________________

                 JOINT DESIGNATION OF THE CONTENTS OF
               THE RECORD FROM MDL 2387 TO BE REMANDED
______________________________________________________________________________

         Defendant Coloplast Corp., and Plaintiff Rosemary Caddy (collectively, “the Parties”), by

and through their respective counsel, and in response to the Court’s September 9, 2019, Order

(MDL 2387, Doc. No. 2364) and J.P.M.L. Rule 10.4(a), designate the below-listed documents

from In re: Coloplast Corp. Pelvic Support Systems Products Liability Litigation, MDL No. 2387

(No. 2:12-md-2387) (“Coloplast MDL”), which the Parties jointly deem relevant to constitute an

appropriate record for transmission to the receiving court in the above-captioned matter. The

below-listed document designations from the Coloplast MDL incorporate and include all exhibits

or attachments that accompanied the documents as filed in the Coloplast MDL.
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 2 of 20 PageID #: 737



             Docket                                                       Date of
Attachment   Number      Filer                  Docket Text               Filing
                                     Pretrial Order #5, Stipulated
     1.        13        Court                                           10/02/2012
                                     Protective Order
                                     Pretrial Order #10, Direct Filing
                                     Order; Master Complaint, Short
     2.        33        Court       Form Complaint, Amended Short       12/13/2012
                                     Form Complaint and Master
                                     Responsive Pleadings Due Date
                                     Pretrial Order #12, Plaintiff
     3.        40        Court       Profile Forms, Plaintiff Fact       12/21/2012
                                     Sheet, and Defendant Fact Sheets
                                     Pretrial Order #13, Correction to
                                     PTO #10, Direct Filing Order;
                                     Master Complaint, Amended
     4.        41        Court                                           12/21/2012
                                     Short Form Complaint and
                                     Master Responsive Pleadings
                                     Due Date
                                     Pretrial Order #15, Amended
                                     Master Complaint; Revised Short
     5.        48        Court       Form and Amended Short Form         01/08/2013
                                     Complaints re: removal of
                                     ABISS
                                     Pretrial Order #20, Waiver of
     6.        59        Court                                           01/24/2013
                                     Service for Coloplast Corp.
                                     JOINT MOTION … for Order to
                                     Show Cause Applicable to All
                                     Cases Why the Court Should Not
                                     Enter a Stipulated Order
     7.        86      All Parties                                       04/18/2013
                                     Dismissing Certain Defendants
                                     From All Cases Without
                                     Prejudice (Attachment: # 1
                                     Proposed Order)(Varney, Lana
                                     Pretrial Order #26, Show Cause
                                     Order Regarding Dismissal of
     8.        87        Court       Coloplast A/S, Coloplast            04/19/2013
                                     Manufacturing US, LLC, and
                                     Porges S.A.
                                     Pretrial Order #27, Denying
                                     Request to Modify Stipulated
     9.        89        Court       Pretrial Orders to Allow Access     05/09/2013
                                     and Exchange of Confidential
                                     Information Among MDLs




                                      2
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 3 of 20 PageID #: 738



             Docket                                                     Date of
Attachment   Number      Filer                Docket Text               Filing
                                   Pretrial Order #28, Agreed Order
                                   Re: Dismissal of Coloplast A/S,
     10.       92        Court     Coloplast Manufacturing US,         05/28/2013
                                   LLC, and Porges S.A. in All
                                   Cases
                                   Pretrial Order #29, Revised Short
                                   Form Complaint and Amended
     11.       93        Court     Short Form Complaint re:            05/29/2013
                                   Removal of Coloplast and Endo
                                   Entities
                                   Pretrial Order #30, Order re:
                                   Termination of Parties No
     12.       96        Court     Longer Named in Short Form          06/10/2013
                                   and Amended Short Form
                                   Complaints
                                   Pretrial Order #32, Agreed Order
                                   Establishing MDL 2387 Fund to
                                   Compensate and Reimburse
     13.      124        Court     Attorneys for Services Performed    08/26/2013
                                   and Expenses Incurred for MDL
                                   Administration and Common
                                   Benefit
                                   Pretrial Order #37, Revised Short
                                   Form Complaint and Amended
                                   Short Form Complaint re:
     14.      152        Court                                         11/14/2013
                                   Addition of Cook Defendants;
                                   Revised Motion to Transfer
                                   MDL
                                   Pretrial Order #40, Motion to
     15.      163        Court     Establish Order of Discovery and    12/13/2013
                                   Request for In-Person Hearing
                                   Pretrial Order #41, Show Cause
     16.      166        Court     Order Regarding Dismissal of        12/20/2013
                                   Additional Cook Entities
                                   Pretrial Order #43, Stipulated
     17.      171        Court     Protective Order Regarding          01/06/2014
                                   Nonparty Documents
                                   Pretrial Order #44, Agreed Order
     18.      178        Court     re: Dismissal of Additional Cook    01/17/2014
                                   Entities in All Cases
                                   Pretrial Order #47, Stipulated
     19.      188        Court     Protective Order Regarding          01/27/2014
                                   Nonparty Documents



                                    3
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 4 of 20 PageID #: 739



             Docket                                                     Date of
Attachment   Number      Filer                Docket Text               Filing
                                   Pretrial Order #49, Emergency
     20.      193        Court                                         01/30/2014
                                   Motion for Protective Order
                                   Pretrial Order #55, Revised Short
                                   Form Complaint and Amended
     21.      234        Court     Short Form Complaint re:            05/29/2014
                                   Addition of Neomedic Entities
                                   and Removal of Ethicon, LLC
                                   Pretrial Order #59, Order
     22.      256        Court                                         08/14/2014
                                   Amending Pretrial Order #32
                                   Pretrial Order #74, Docket
     23.      374        Court                                         09/14/2015
                                   Control Order – Wave 1 Cases
                                   Pretrial Order #76, First
     24.      381        Court     Amended Docket Control Order        09/30/2015
                                   – Wave 1 Cases
                                   Pretrial Order #77, Second
     25.      389        Court     Amended Docket Control Order        10/16/2015
                                   – Wave 1 Cases
                                   Pretrial Order #79, Order
     26.      395        Court     Establishing Reporting on           10/29/2015
                                   Payment to the MDL 2387 Fund
                                   Pretrial Order #80, Third
     27.      420        Court     Amended Docket Control Order        11/23/2015
                                   – Wave 1 Cases
                                   Pretrial Order #86, Fourth
     28.      442        Court     Amended Docket Control Order        01/15/2016
                                   – Wave 1 Cases
                                   Pretrial Order #90, Fifth
                                   Amended Docket Control Order
     29.      474        Court                                         03/15/2016
                                   – Wave 1 Cases & General Stay
                                   of Discovery
                                   Pretrial Order #94, Sixth
                                   Amended Docket Control Order
     30.      491        Court                                         04/11/2016
                                   – Wave 1 Cases & General Stay
                                   of Discovery
                                   Pretrial Order #98, Seventh
                                   Amended Docket Control Order
     31.      508        Court                                         05/05/2016
                                   – Wave 1 Cases & General Stay
                                   of Discovery
                                   Pretrial Order #100, Eighth
                                   Amended Docket Control Order -
     32.      527        Court                                         05/19/2016
                                   Wave 1 Cases & General Stay of
                                   Discovery




                                    4
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 5 of 20 PageID #: 740



             Docket                                                    Date of
Attachment   Number       Filer                  Docket Text           Filing
                                     Pretrial Order #102, Docket
     33.      558        Court       Control Order - Coloplast Wave   06/09/2016
                                     1 Cases
                                     Pretrial Order #103, First
     34.      561        Court       Amended Docket Control Order -   06/10/2016
                                     Coloplast Wave 1 Cases
                                     Pretrial Order #104, Coloplast
     35.      562        Court                                        06/10/2016
                                     Wave 2 Cases
                                     Pretrial Order #105, Order re:
                                     Amending PTO #12 and
     36.      572        Court                                        06/21/2016
                                     Adopting Plaintiff Fact Sheets
                                     and Defendant Fact Sheets
                                     Pretrial Order #107, Docket
     37.      588        Court       Control Order - Coloplast Wave   07/07/2016
                                     2 Cases
                                     Pretrial Order #109, Second
     38.      621        Court       Amended Docket Control Order -   08/12/2016
                                     Coloplast Wave 1 Cases
                                     Pretrial Order #110, First
     39.      622        Court       Amended Docket Control Order -   08/12/2016
                                     Coloplast Wave 2 Cases
                                     Pretrial Order #112, Order
     40.      634        Court       Amending PTO #105 to correct     08/23/2016
                                     email address
                                     Pretrial Order #117, Order re:
     41.      969        Court       Deadline for Amending Master     12/13/2016
                                     Complaint
                                     Pretrial Order #119, Order
                                     Amending PTO #79 – Order
     42.      1028       Court                                        02/02/2017
                                     Establishing Reporting on
                                     Payment to the MDL 2387 Fund
                                     Pretrial Order #121, Motion to
     43.      1197       Court                                        04/04/2017
                                     Amend Master Complaint
                                     Second Amended Master Long
     44.      1198      Plaintiffs   Form Complaint and Jury          04/04/2017
                                     Demand
                                     Joint Master Long Form Answer
                                     and Affirmative Defenses to
     45.      1258     Coloplast     Plaintiffs’ Second Amended       04/25/2017
                                     Master Long Form Complaint
                                     and Jury Demand




                                      5
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 6 of 20 PageID #: 741



             Docket                                                    Date of
Attachment   Number      Filer                Docket Text              Filing
                                   Pretrial Order #122, Third
                                   Amended Docket Control Order -
     46.      1259       Court     Coloplast Wave 1 Cases; Second     04/25/2017
                                   Amended Docket Control Order -
                                   Coloplast Wave 2 Cases
                                   Pretrial Order #123, Docket
     47.      1260       Court     Control Order - Coloplast Wave     04/26/2017
                                   3 Cases
                                   Pretrial Order #124, Docket
     48.      1261       Court     Control Order - Coloplast Wave     04/26/2017
                                   4 Cases
                                   Answer, Affirmative Defenses,
                                   and Jury Demand to Plaintiffs’
     49.      1262      Mentor                                        04/26/2017
                                   Second Amended Long Form
                                   Complaint
                                   Pretrial Order #125, Fourth
                                   Amended Docket Control Order -
     50.      1275       Court     Coloplast Wave 1 Cases; Third      05/10/2017
                                   Amended Docket Control Order -
                                   Coloplast Wave 2 Cases
                                   Pretrial Order #126, First
     51.      1276       Court     Amended Docket Control Order -     05/10/2017
                                   Coloplast Wave 3 Cases
                                   Pretrial Order #127, First
     52.      1277       Court     Amended Docket Control Order -     05/10/2017
                                   Coloplast Wave 4 Cases
                                   Pretrial Order #128, Motion to
                                   Amend Pretrial Order No. 20
                                   (Waiver of Service for Coloplast
     53.      1289       Court                                        05/16/2017
                                   Corp.); Revised Email Address
                                   for Plaintiff Profile Form and
                                   Plaintiff Fact Sheet
                                   Pretrial Order #129, Filing of
     54.      1351       Court     Plaintiff Profile Forms and        05/26/2017
                                   Plaintiff Fact Sheets
                                   Pretrial Order #130, Order
                                   Staying Coloplast Wave 1, 2, 3
     55.      1361       Court     and 4 Cases - AS TO CLAIMS         06/01/2017
                                   INVOLVING MENTOR OR
                                   BIOLOGICS ONLY
                                   Pretrial Order #131, Order re:
     56.      1382       Court     Transfers from the MDL Panel       06/09/2017
                                   and Direct Filings



                                    6
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 7 of 20 PageID #: 742



             Docket                                                     Date of
Attachment   Number      Filer                Docket Text               Filing
                                   Pretrial Order #132, Fifth
                                   Amended Docket Control Order -
                                   Coloplast Wave 1 Cases; Fourth
                                   Amended Docket Control Order -
     57.      1430       Court     Coloplast Wave 2 Cases; Second      06/22/2017
                                   Amended Docket Control Order -
                                   Coloplast Wave 3 Cases; Second
                                   Amended Docket Control Order -
                                   Coloplast Wave 4 Cases
                                   Pretrial Order #134, Order re:
                                   Mandatory Settlement
     58.      1448       Court     Conference for Certain Plaintiffs   06/29/2017
                                   with Claims involving Biologic
                                   Products
                                   Pretrial Order #135, Order re:
                                   Mandatory Settlement
     59.      1491       Court     Conference for Certain Plaintiffs   08/14/2017
                                   with Claims involving Biologic
                                   Products
                                   ORDER denying [1489]
                                   MOTION by All Plaintiffs For
                                   An Order Allowing Mentor's
                                   OBTape MDL Production Of
                                   Media, Documents And Tangible
                                   Things To Be Used In This MDL
                                   . . . The parties are ORDERED
                                   to promptly meet and confer
                                   regarding production by the
                                   defendants of additional,
     60.      1543       Court                                         08/30/2017
                                   previously unproduced Aris
                                   documents. Documents to be
                                   produced shall be provided to
                                   Plaintiffs within seven (7) days
                                   of the date of this Order. The
                                   parties are instructed to
                                   immediately contact the
                                   undersigned United States
                                   Magistrate Judge if disputes
                                   arise.
                                   Pretrial Order #136, Order
     61.      1583       Court     Staying Coloplast Wave 1, 2, and    10/25/2017
                                   3 Cases




                                    7
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 8 of 20 PageID #: 743



             Docket                                                     Date of
Attachment   Number      Filer                Docket Text               Filing
                                   Pretrial Order #138,
     62.      2142       Court     Requirements for Counsel to         07/17/2018
                                   Deceased Plaintiffs
                                   Pretrial Order #139, Order re:
                                   Scheduling Mandatory
     63.      2240       Court     Settlement Conference for           09/13/2018
                                   Certain Remaining Plaintiffs in
                                   Coloplast MDL
                                   Pretrial Order #140, First
                                   Amended Order re: Scheduling
                                   Mandatory Settlement
     64.      2241       Court                                         09/21/2018
                                   Conference for Certain
                                   Remaining Plaintiffs in Coloplast
                                   MDL
                                   Pretrial Order #142, Docket
     65.      2257       Court     Control Order - Coloplast Wave      10/31/2018
                                   5 Cases
                                   Pretrial Order #143, Order Re:
                                   Mandatory Settlement
     66.      2260       Court     Conference for Certain              11/13/2018
                                   Unresolved Cases December 4
                                   and 5, 2018
                                   Pretrial Order #145, Order Re:
                                   Mandatory Settlement
     67.      2299       Court     Conference for Certain              12/03/2018
                                   Unresolved Cases December 5,
                                   2018
                                   Pretrial Order #146, Docket
     68.      2310       Court     Control Order Coloplast Wave 6      12/07/2018
                                   Cases
                                   Pretrial Order #147, Docket
     69.      2317       Court     Control Order - Coloplast Wave      12/11/2018
                                   7 Cases
                                   Pretrial Order #149, Docket
     70.      2338       Court     Control Order - Coloplast Wave      02/04/2019
                                   8 Cases
                                   Pretrial Order #150, Docket
     71.      2339       Court     Control Order - Coloplast Wave      02/05/2019
                                   8 Cases
                                   TRANSCRIPT OF
                                   PROCEEDINGS of Telephonic
     72.      2381       Court     Motions Hearing held on March       03/04/2019
                                   1, 2019, before Magistrate Judge
                                   Cheryl A. Eifert.


                                    8
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 9 of 20 PageID #: 744



             Docket                                                      Date of
Attachment   Number      Filer                 Docket Text               Filing
                                   Pretrial Order #154, Order re:
                                   Supplement to Coloplast Wave 5,
     73.      2393       Court                                          03/13/2019
                                   6, 7 and 8 Transfer and Remand
                                   Information
                                   TRANSCRIPT OF
                                   PROCEEDINGS of Telephonic
     74.      2418       Court     Conference held on 04/03/2019,       04/05/2019
                                   before Magistrate Judge Cheryl
                                   A. Eifert. C
                                   REQUEST FOR
                                   INTERNATIONAL JUDICIAL
                                   ASSISTANCE PURSUANT TO
                                   THE HAGUE CONVENTION
                                   OF 18 MARCH 1970 ON THE
                                   TAKING OF EVIDENCE IN
     75.      2450       Court     CIVIL OR COMMERCIAL                  04/22/2019
                                   MATTERS/ORDER as more
                                   fully set forth herein. Signed by
                                   Magistrate Judge Cheryl A.
                                   Eifert on 4/19/2019. (United
                                   Kingdom of Great Britain and
                                   Northern Ireland)
                                   REQUEST FOR
                                   INTERNATIONAL JUDICIAL
                                   ASSISTANCE PURSUANT TO
                                   THE HAGUE CONVENTION
                                   OF 18 MARCH 1970 ON THE
                                   TAKING OF EVIDENCE IN
     76.      2472       Court     CIVIL OR COMMERCIAL                  04/25/2019
                                   MATTERS/ORDER as more
                                   fully set forth herein. Signed by
                                   Magistrate Judge Cheryl A.
                                   Eifert on 4/25/2019. (France re:
                                   French Company Analytic
                                   Biosurgical Solutions)
                                   ORDER granting [2382]
                                   NOTICE OF MOTION by
                                   Certain Plaintiffs for Issuance of
     77.      2483       Court     Letters Rogatory and [2453]          05/01/2019
                                   NOTICE OF MOTION by
                                   Certain Plaintiffs for Issuance of
                                   Letters Rogatory.




                                    9
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 10 of 20 PageID #: 745



             Docket                                                      Date of
Attachment   Number       Filer                  Docket Text             Filing
                                     Pretrial Order #158, Docket
     78.      2484       Court       Control Order - Coloplast Wave     05/01/2019
                                     9 Cases
                                     MOTION by Coloplast Corp. to
                                     Exclude or Limit Opinion
     79.      2500      Coloplast                                       05/13/2019
                                     Testimony of Peggy Pence,
                                     Ph.D.
                                     MEMORANDUM OF LAW by
                                     Coloplast Corp. in Support of
                                     [2500] MOTION by Coloplast
     80.      2501      Coloplast                                       05/13/2019
                                     Corp. to Exclude or Limit
                                     Opinion Testimony of Peggy
                                     Pence, Ph.D.
                                     MOTION by Certain Plaintiffs to
     81.      2502      Plaintiffs   Exclude Certain Opinions and       05/13/2019
                                     Testimony of Dr. Karen Becker
                                     MEMORANDUM OF LAW by
                                     Certain Plaintiffs in Support of
                                     [2502] MOTION by Certain
     82.      2503      Plaintiffs                                      05/13/2019
                                     Plaintiffs to Exclude Opinions
                                     and Testimony of Dr. Karen
                                     Becker, Ph.D.
                                     MOTION by Coloplast Corp. to
                                     Exclude or Limit Certain
     83.      2504      Coloplast                                       05/13/2019
                                     Opinions and Testimony of
                                     Jimmy Mays, Ph.D.
                                     MEMORANDUM OF LAW by
                                     Coloplast Corp. in Support of
                                     [2504] MOTION by Coloplast
     84.      2505      Coloplast                                       05/13/2019
                                     Corp. to Exclude or Limit
                                     Certain Opinions and Testimony
                                     of Jimmy Mays, Ph.D.
                                     MOTION by Certain Plaintiffs to
                                     Exclude Certain Opinions and
     85.      2506      Plaintiffs                                      05/13/2019
                                     Testimony of Dr. Patrick
                                     Culligan
                                     MEMORANDUM OF LAW by
                                     Certain Plaintiffs in Support of
                                     [2506] MOTION by Certain
     86.      2507      Plaintiffs                                      05/13/2019
                                     Plaintiffs to Exclude Certain
                                     Opinions and Testimony of Dr.
                                     Patrick Culligan




                                      10
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 11 of 20 PageID #: 746




             Docket                                                       Date of
Attachment   Number       Filer      Docket Text                          Filing
                                     MOTION by Certain Plaintiffs to
    87.       2508      Plaintiffs   Exclude Certain Opinions and        05/13/2019
                                     Testimony of Dr. Emily Cole
                                     MEMORANDUM OF LAW by
                                     Certain Plaintiffs in Support of
    88.       2509      Plaintiffs   [2508] MOTION by Certain            05/13/2019
                                     Plaintiffs to Exclude Emily Cole,
                                     M.D.
                                     MOTION by Certain Plaintiffs to
    89.       2510      Plaintiffs   Exclude Certain Opinions and        05/13/2019
                                     Testimony of Dr. Diana Molavi
                                     MEMORANDUM OF LAW by
                                     Certain Plaintiffs in Support of
    90.       2511      Plaintiffs   [2510] MOTION by Certain            05/13/2019
                                     Plaintiffs to Exclude Dr. Diana
                                     Molavi
                                     MOTION by Certain Plaintiffs to
                                     Exclude Certain Opinions and
    91.       2514      Plaintiffs                                       05/13/2019
                                     Testimony of Mr. Benny Dean
                                     Freeman
                                     MEMORANDUM OF LAW by
                                     Certain Plaintiffs in Support of
                                     [2514] MOTION by Certain
    92.       2520      Plaintiffs                                       05/14/2019
                                     Plaintiffs to Exclude Opinions
                                     and Testimony of Benny Dean
                                     Freeman, Ph.D., P.E.
                                     TRANSCRIPT OF
    93.       2522       Court       PROCEEDINGS of Telephonic           05/14/2019
                                     Conference held on 4/12/2019
                                     RESPONSE by Coloplast Corp.
                                     in opposition to [2511]
                                     Memorandum in Support, [2510]
    94.       2527      Coloplast                                        05/28/2019
                                     MOTION by Certain Plaintiffs to
                                     Exclude Certain Opinions and
                                     Testimony of Dr. Diana Molavi
                                     MEMORANDUM by Coloplast
                                     Corp. in opposition to [2514]
                                     MOTION by Certain Plaintiffs to
    95.       2528      Coloplast                                        05/28/2019
                                     Exclude Certain Opinions and
                                     Testimony of Benny Dean
                                     Freeman, Ph.D., P.E.




                                      11
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 12 of 20 PageID #: 747



             Docket                                                        Date of
Attachment   Number       Filer      Docket Text                           Filing
                                     OPPOSITION by Coloplast
                                     Corp. to [2503] Memorandum in
                                     Support, [2502] MOTION by
    96.       2529      Coloplast                                         05/28/2019
                                     Certain Plaintiffs to Exclude
                                     Opinions of Dr. Karen Becker,
                                     Ph.D.
                                     MEMORANDUM by Coloplast
                                     Corp. in Opposition to [2506]
    97.       2531      Coloplast                                         05/28/2019
                                     MOTION by Certain Plaintiffs to
                                     Exclude Dr. Patrick Culligan
                                     MEMORANDUM by Coloplast
                                     Corp. in Opposition to [2508]
    98.       2532      Coloplast    MOTION by Certain Plaintiffs to      05/28/2019
                                     Exclude Certain Opinions and
                                     Testimony of Emily Cole, M.D.
                                     RESPONSE AND
                                     MEMORANDUM by Certain
                                     Plaintiffs in Opposition to [2504]
    99.       2535      Plaintiffs   MOTION by Coloplast Corp. to         05/28/2019
                                     Exclude or Limit Certain
                                     Opinions and Testimony of
                                     Jimmy Mays, Ph.D.
                                     RESPONSE by Certain Plaintiffs
                                     in Opposition to [2500]
  100.        2536      Plaintiffs   MOTION by Coloplast Corp. to         05/28/2019
                                     Exclude the Opinions and
                                     Testimony of Peggy Pence, Ph.D.
                                     REPLY by Coloplast Corp. to
  101.        2540      Coloplast    [2536] Memorandum In                 06/04/2019
                                     Opposition (Pence)
                                     REPLY by Certain Plaintiffs to
  102.        2543      Plaintiffs   [2529] Opposition to Motion          06/04/2019
                                     (Becker)
                                     REPLY by Certain Plaintiffs to
  103.        2545      Plaintiffs   [2532] Response in Opposition        06/04/2019
                                     (Cole)
                                     REPLY by Certain Plaintiffs to
  104.        2546      Plaintiffs   [2527] Response in Opposition        06/04/2019
                                     (Molavi)
                                     REPLY by Coloplast Corp. to
  105.        2550      Coloplast    [2535] Memorandum In                 06/04/2019
                                     Opposition (Mays)




                                      12
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 13 of 20 PageID #: 748



             Docket                                                        Date of
Attachment   Number       Filer      Docket Text                           Filing
                                     REPLY by Certain Plaintiffs to
  106.        2551      Plaintiffs   [2528] Response in Opposition        06/04/2019
                                     (Freeman)
                                     REPLY by Certain Plaintiffs to
  107.        2552      Plaintiffs   [2531] Response in Opposition        06/04/2019
                                     (Culligan)
                                     TELEPHONIC MOTION
                                     HEARING held by Magistrate
                                     Judge Cheryl A. Eifert on
                                     6/7/2019 re: [2346] MOTION by
  108.        2553       Court       Certain Plaintiffs to Compel         06/07/2019
                                     Production of Defendant
                                     Coloplast Corporation's Foreign
                                     Documents and Access to
                                     Witnesses
                                     ORDER The [2346] MOTION by
                                     Certain Plaintiffs to Compel
                                     Production of Defendant
  109.        2554       Court       Coloplast Corporation's Foreign      06/10/2019
                                     Documents and Access to
                                     Witnesses is GRANTED in part
                                     and DENIED in part
                                     TRANSCRIPT OF
                                     PROCEEDINGS of Telephonic
  110.        2555       Court       Conference held on 06/07/19,         06/12/2019
                                     before Magistrate Judge Cheryl
                                     A. Eifert
                                     ORDER re: [2346] Motion to
                                     Compel Production of Defendant
                                     Coloplast Corporation's Foreign
                                     Documents and Access to
  111.        2568       Court                                            07/01/2019
                                     Witnesses; the court DENIES the
                                     motion for protective order, but
                                     does ORDER the following
                                     limitations on the deposition [….]
                                     NOTICE of Adoption by Certain
                                     Plaintiffs re: [2503]
                                     Memorandum in Support, [2502]
  112.        2600      Plaintiffs   MOTION, and [2543] Reply             08/14/2019
                                     Brief by Certain Plaintiffs to
                                     Exclude Certain Opinions and
                                     Testimony of Dr. Karen Becker




                                      13
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 14 of 20 PageID #: 749



             Docket                                                        Date of
Attachment   Number       Filer      Docket Text                           Filing
                                     NOTICE of Adoption by Certain
                                     Plaintiffs re: [2509]
                                     Memorandum In Support, [2545]
  113.        2601      Plaintiffs   Reply Brief, [2508] MOTION by        08/14/2019
                                     Certain Plaintiffs to Exclude
                                     Certain Opinions and Testimony
                                     of Emily Cole
                                     NOTICE of Adoption by Certain
                                     Plaintiffs re: [2552] Reply Brief,
                                     [2507] Memorandum In Support,
  114.        2602      Plaintiffs                                        08/14/2019
                                     [2506] MOTION by Certain
                                     Plaintiffs to Exclude Patrick
                                     Culligan, M.D.
                                     NOTICE of Adoption by Certain
                                     Plaintiffs re: [2514] MOTION by
                                     Certain Plaintiffs to Exclude
  115.        2603      Plaintiffs   Certain Opinions and Testimony       08/14/2019
                                     of Benny Dean Freeman, [2551]
                                     Memorandum In Support, [2520]
                                     Memorandum In Support
                                     NOTICE of Adoption by Certain
                                     Plaintiffs re: [2511]
                                     Memorandum In Support, [2546]
  116.        2605      Plaintiffs   Reply Brief, [2510] MOTION by        08/14/2019
                                     Certain Plaintiffs to Exclude
                                     Certain Opinions and Testimony
                                     of Diana Molavi
                                     NOTICE of Adoption by
                                     Coloplast Corp. re: [2550]
                                     Response in Opposition, [2505]
                                     Memorandum in Support, [2504]
  117.        2609      Coloplast    MOTION by Coloplast Corp. to         08/15/2019
                                     Exclude or Limit Certain
                                     Opinions and Testimony of
                                     Plaintiffs' Expert, Jimmy Mays,
                                     Ph.D.
                                     NOTICE of Adoption by
                                     Coloplast Corp. re: [2540] Reply
                                     to Response, [2501]
                                     Memorandum in Support, [2500]
  118.        2610      Coloplast                                         08/15/2019
                                     MOTION by Coloplast Corp. to
                                     Exclude or Limit Opinion
                                     Testimony of Plaintiffs' Expert
                                     Peggy Pence, Ph.D.


                                      14
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 15 of 20 PageID #: 750



             Docket                                                     Date of
Attachment   Number       Filer     Docket Text                         Filing
                                    NOTICE of Adoption of Prior
                                    Opposition to Plaintiffs' Motion
                                    to Exclude Opinions and
  119.        2621      Coloplast                                      08/29/2019
                                    Testimony of Karen Becker,
                                    Ph.D. by Coloplast Corp. re:
                                    [2529] Brief In Opposition
                                    NOTICE of Adoption of Prior
                                    Opposition to Plaintiffs' Motion
                                    to Exclude the General Causation
  120.        2622      Coloplast   Opinions of Defense Expert         08/29/2019
                                    Emily Cole, M.D. by Coloplast
                                    Corp. re: [2532] Memorandum In
                                    Opposition
                                    NOTICE of Adoption of Prior
                                    Opposition to Plaintiffs' Motion
                                    to Exclude Opinions and
  121.        2623      Coloplast   Testimony of Dr. Patrick           08/29/2019
                                    Culligan by Coloplast Corp. re:
                                    [2531] Memorandum In
                                    Opposition
                                    NOTICE of Adoption of Prior
                                    Opposition to Plaintiffs' Motion
                                    to Exclude Opinions and
  122.        2624      Coloplast   Testimony of Benny Dean            08/29/2019
                                    Freeman, Ph.D., P.E. by
                                    Coloplast Corp. re: [2528]
                                    Memorandum In Opposition
                                    NOTICE of Adoption of Prior
                                    Opposition to Plaintiffs' Motion
                                    to Exclude Opinions and
  123.        2626      Coloplast                                      08/29/2019
                                    Testimony of Dr. Diana Molavi
                                    by Coloplast Corp. re: [2527]
                                    Response In Opposition




                                     15
  Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 16 of 20 PageID #: 751



                 Docket                                                             Date of
 Attachment      Number          Filer       Docket Text                            Filing
                                             ORDER To the extent the [1431]
                                             Motion for an Expedited Hearing
                                             and Order, the [1432] Motion to
                                             Compel Coloplast's Document
                                             Production in a Usable Format;
                                             and the [2350] Motion and
                                             Incorporated Memorandum of
                                             Law in Support of Motion to
    124.           2637          Court       Compel Specific Responses to          09/11/2019
                                             Plaintiffs' Interrogatories and
                                             Requests for Production from
                                             Defendant Coloplast Corp. were
                                             previously granted, in part, those
                                             rulings remain in effect; as to the
                                             remainder of the issues raised in
                                             the motions, the motions are
                                             DENIED
                                             ORDER re: [2494], [2496],
                                             [2498], [2500], [2502], [2504],
                                             [2506], [2508], [2510], [2512],
                                             [2514], [2516], and [2518]
    125.           2638          Court                                             09/11/2019
                                             motions are DENIED without
                                             prejudice and with the right to
                                             refile in a remand or transfer
                                             court should the parties so choose


       Since this case was previously docketed in the Ethicon MDL, 2:12-md-2327, before

transfer to the Coloplast MDL, and because the Court granted Coloplast’s joinder in the

Defendants Ethicon, Inc. and Johnson and Johnson’s Notice of Adoption of Prior Daubert Motion

to Exclude Donald R. Ostergard, M.D. for Ethicon Wave 8, [ECF. 56, Caddy, 2:14-cv-10162] the

parties request that the Court include the following from the Ethicon MDL:




                                              16
 Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 17 of 20 PageID #: 752



             Ethicon
              MDL
             Docket                                                        Date of
Attachment   Number        Filer                Docket Text                Filing
                       Ethicon, Inc.
                                       Defendants’ Motion to Exclude
  126.        2814     and Johnson                                        09/19/2016
                                       Donald Ostergard, M.D.
                       and Johnson
                                      MEMORANDUM by Ethicon,
                                      Inc., Ethicon, LLC, Johnson &
                       Ethicon, Inc.; Johnson in support of 2814
                         Ethicon,     MOTION by Ethicon, Inc.,
  127.        2816         LLC;       Ethicon, LLC, Johnson &             09/19/2016
                       Johnson and Johnson to Exclude the General-
                          Johnson     Causation Testimony of Donald
                                      R. Ostergard, M.D. in Certain
                                      Wave 3 Cases
                                      Plaintiffs’ Response in
                        Plaintiffs in
  128.        2950                    Opposition to Motion to Exclude     10/11/2016
                       Ethicon MDL
                                      Donald Ostergard, M.D.
                       Ethicon, Inc. REPLY by Ethicon, Inc.,
  129.        3011     and Johnson Johnson & Johnson to 2950              10/20/2016
                       and Johnson Response In Opposition
                                      NOTICE of Adoption of Prior
                                      Daubert Motion to Exclude
                                      Donald R. Ostergard, M.D. for
                                      Ethicon Wave 8 by Ethicon, Inc.
                                      re: [2814] MOTION by Ethicon,
                                      Inc., Ethicon, LLC, Johnson &
                       Ethicon, Inc.
                                      Johnson to Exclude the General-
  130.        6825     and Johnson                                        10/16/2018
                                      Causation Testimony of Donald
                       and Johnson
                                      R. Ostergard, M.D. in Certain
                                      Wave 3 Cases, [2816]
                                      Memorandum In Support
                                      (Attachment: # (1) Exhibit A List
                                      of Wave 8 Cases)(Gage,
                                      William)
                                      Notice of Adoption of Prior
                        Plaintiffs in
  131.        6957                    Daubert Response of Donald R.       10/23/2018
                       Ethicon MDL
                                      Ostergard, M.D. for Wave 8




                                       17
  Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 18 of 20 PageID #: 753



                                              MOTION by Certain Plaintiffs to
                                              Strike Joinder by Coloplast Corp.
                                              in Motion by Ethicon, Inc.,
                                              Johnson & Johnson to Exclude
                                              the Opinions and Testimony of
    132.           7044         Plaintiffs                                          10/25/2018
                                              Certain Experts and
                                              Incorporating by Reference
                                              PSC’s Notice of Adoption of
                                              PSC’s Opposition to Ostergard
                                              Motion to Exclude [6957]
                                              RESPONSE by Coloplast Corp.
                                              in opposition to 7044 MOTION
                                              by Certain Plaintiffs to Strike
                                              6896 Joinder by Coloplast Corp.
    133.           7181         Coloplast     in 2071 Motion by Ethicon, Inc.,      11/01/2018
                                              Johnson & Johnson to Exclude
                                              the Opinions and Testimony of
                                              Certain Experts and in Wave 1
                                              Cases
                                              REPLY by Certain Plaintiffs to
                                              [7181] Response In Opposition.
                                              Plaintiffs’ Reply to Coloplast’s
    134.           7189         Plaintiffs                                          11/05/2018
                                              Response to Plaintiff’s Motion to
                                              Strike Coloplast’s Daubert
                                              Motion


       The parties further agree and stipulate that, subject to the Court’s approval, any party who

believes a relevant document was inadvertently not included in the above lists may supplement

this joint designation without requesting a hearing on a motion to supplement.




                                               18
  Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 19 of 20 PageID #: 754



Dated: September 21, 2019                      Respectfully submitted,



 /s/ Lisa Causey-Street                    /s/ Lana K. Varney
 Robert L. Salim                           Lana K. Varney
 Lisa Causey-Streete                       KING & SPALDING LLP
 SALIM-BEASLEY LLC                         500 W. 2nd Street, Suite 1800
 1901 Texas Street                         Austin, TX 78701
 Natchitoches, LA 71457                    Telephone: (512) 457-2060
 Telephone: (318) 238-1826                 Facsimile: (512) 457-2100
 Facsimile: (318) 354-1227                 lvarney@kslaw.com
 robertsalim@cp-tel.net
 lcausey@salim-beasley.com
                                           Counsel for Defendant Coloplast Corp.
 /s/ Chris Cantrell
 Chris W. Cantrell                         /s/ Dustin B. Rawlin
 William J. Doyle II                       Dustin B. Rawlin
 John A. Lowther                           TUCKER ELLIS & WEST
 DOYLE LOWTHER LLP                         950 Main Street, Suite 1100
 4400 NE 77th Avenue, Suite 275            Cleveland, OH 44113
 Vancouver, WA 98662                       (216) 592-5000 (phone)
 Telephone: (360) 818-9320                 (216) 592-5009 (fax)
 Facsimile: (360) 450-3116                 dustin.rawlin@tuckerellis.com
 ccantrell@doylelowther.com
 bill@doylelowther.com                     Attorney for Defendant Mentor Worldwide
 john@doylelowther.com                     LLC

 Attorneys for Plaintiff Rosemary Caddy




                                          19
  Case 2:14-cv-10162 Document 58 Filed 09/21/19 Page 20 of 20 PageID #: 755



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2019, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the CM/ECF participants registered to receive service in this MDL.



                                            /s/ Lana K. Varney
                                            Lana K. Varney




                                               20
